Citation Nr: 0025991	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. N.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1967 to February 1970, including service in 
Vietnam.  His awards and decorations include the Combat 
Action Ribbon, Vietnam Service Medal and Vietnam Campaign 
Medal with device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which increased the disability 
evaluation for post-traumatic stress disorder (PTSD) from 10 
percent to 30 percent.  The veteran appealed the amount of 
the disability evaluation.  

During the appeal process, the veteran and friend testified 
at a personal hearing held at the RO before the undersigned 
member of the Board.  At the hearing, he submitted additional 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence.  See 38 C.F.R. § 20.1304 (1999).  During the 
course of the hearing, the veteran raised the issue of 
individual unemployability.  That issue has not been 
developed and is being referred to the RO for appropriate 
action.  The only issue currently before the Board is an 
increased disability evaluation for the veteran's PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran experiences frequent startle responses, 
daytime flashbacks, angry outbursts, poor short-term memory, 
depression, anxiety, and frequent nightmares related to 
combat associated with his service-connected PTSD.  

3.  The veteran's PTSD has been shown to result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.41, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service records show that he served in Vietnam 
as a tank crewman and he reported several stressful events 
associated with combat.  Post-service, he underwent 
psychiatric and psychological evaluations, which found PTSD.  
As a result, service connection for PTSD was granted in a 
June 1993 rating decision, and a 10 percent evaluation was 
assigned effective from September 1992, the date of receipt 
of the veteran's claim.  In December 1996, the VA received 
the veteran's claim for an increased rating.  

The veteran underwent VA psychiatric evaluation in January 
1997.  At that time, it was noted that he had never been 
hospitalized in any psychiatric facility and he had never had 
any psychiatric treatment.  His subjective complaints 
included feeling stressed, experiencing nightmares, 
flashbacks, intrusive memories, avoidance, insomnia, 
occasional loss of control of anger, hypervigilance, and 
startle response, the latter three being more intense than 
they were several years ago.  He also complained of 
depression with fatigue, loss of interests, poor 
concentration, poor self-esteem, and occasional feelings of 
hopelessness and worthlessness.  He denied any suicidal or 
homicidal thoughts.  He considered poor relationships as one 
of his problems.  The examiner noted that the veteran was 
dressed in Levi's, had shoulder-length hair and a beard.  On 
mental status examination, he was oriented for time, place 
and person.  His affect and mood were appropriate.  He was 
talkative.  His memory was fair for recent and remote events.  
There was no evidence of any overt psychotic manifestations.  
Insight and judgment were fair.  The diagnosis was PTSD, 
chronic, severe.  The examiner assigned the veteran a GAF 
(Global Assessment of Functioning) score of 40 to 45.  The 
examiner noted that the veteran showed a life in which he 
avoided any social contacts by living in an area where there 
are no neighbors, or they are miles away.  Although he has a 
relationship, he does not have any contact with her friends.  
He could work with people under certain circumstances, but 
only for a short length of time.  

The veteran's VA outpatient treatment records for July 1996 
to January 1998 show that he had been seen for a skin 
condition and cold symptoms, for which he was given 
antibiotics.  In 1997, he was seen on three occasions for 
PTSD.  

The veteran underwent a VA fee basis psychiatric examination 
in December 1998, at which he appeared well dressed, 
reasonably groomed, and slightly disheveled.  He reported 
combat-related nightmares, poor sleep, flashbacks during the 
day, and startle response.  He related that he lived in the 
mountains by himself.  He reported a significant amount of 
anxiety and stress, as well as symptoms of depression, 
including sad mood and feelings of hopelessness and poor 
self-esteem.  He reported poor appetite, concentration and 
short-term memory.  He denied auditory or visual 
hallucinations, manic symptoms and panic attacks.  By 
history, he had been married and divorced twice.  He has one 
child from a prior relationship.  For several years he had 
worked as a heavy laborer.  He is a miner and owns a gold 
mine in the high desert.  On examination, his speech was 
normal.  He was alert and oriented.  Immediate recall was 
three of three items and two of three items in three minutes.  
Attention span was intact.  His mood appeared slightly 
depressed.  His affect was flat and somewhat guarded.  The 
veteran's thought process was organized and goal directed.  
Thought content was without apparent delusion, paranoia or 
bizarre thought content.  His perception was without auditory 
or visual hallucinations, ideas of reference, thought 
insertion or thought withdrawal.  The Axis I diagnosis was 
PTSD; the Axis II diagnosis was major depressive disorder, 
moderate to severe, recurrent with anxious features; and the 
examiner assigned the veteran a GAF score of 70, due to his 
PTSD, and a GAF score of 70, due to depression.  The examiner 
noted that the symptomatology of the PTSD and the major 
depressive disorder was difficult to separate because they 
overlapped and were interrelated.  

The veteran was found to have hepatitis C and, in March 2000, 
he underwent VA fee basis screening for depression prior to 
Interferon treatment for hepatitis.  The screening indicated 
he was asymptomatic and he was scheduled to start the 
treatment the following week.  

A VA fee basis counselor, C. McCray, Jr., MS, indicated in a 
July 2000 letter that the veteran had become a client in June 
1997, as a referral from the Vet. Center for readjustment 
counseling.  At the time, he had symptoms of flashbacks, 
nightmares, social isolation, irritability, insomnia, 
hypervigilance, survivors guilt, bouts of depression, 
restricted range of affect, feelings of detachment from 
others, and efforts to avoid thoughts, feelings, activities 
and situations that reminded him of duty in Vietnam.  The 
counselor noted that the veteran lives at a mine on top of a 
mountain until the snow forces him to come down the mountain.  
During the months he spends at the mine, he only comes down 
for supplies, mail and his medical appointments.  When the 
snow forces him off the mountain, he has a difficult time 
getting along with people because he angers easily, does not 
have patience with "dumb people" and mistrusts people in 
general.  He continues to take Interferon for treatment of 
his hepatitis C and he has his medicine sent to him.  The 
counselor further indicated that the veteran's present 
relationship with his companion was "rocky;" he did not do 
well in relationships; he spent as much time at the mine as 
he could; and he was anti-social when he did come down the 
mountain.  He just did not trust people.  

During the July 2000 hearing, the veteran testified that his 
last employment was in 1995 running a bulldozer.  He 
described himself as a hard rock gold miner and noted that he 
owned his own mine in the high desert of Death Valley 
National Park.  He related that it took about two hours to 
drive down the mountain in a four-wheel vehicle.  The nearest 
neighbor was about twelve miles away and the nearest town 
about thirty-five miles away.  He had been married twice and 
divorced twice.  He noted that he has a son, who is in his 
late twenties, who does not live with him, whom he rarely 
sees, and only speaks with him maybe three times a year.  In 
testimony presented by the veteran's friend, she related that 
she had been living with the veteran for about ten years.  
When they are not up at the mine, because of snow, they would 
be at their other home, outside a small town, which is 
located about a hundred miles away from the mine.  About once 
a month, she would go into town for supplies, but the veteran 
would rarely go with her.  

Analysis

Essentially, the veteran is asserting that his PTSD is more 
severely disabling than reflected in the 30 percent 
evaluation currently assigned.  

As a preliminary matter, the Board finds that the veteran's 
claim for a higher evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 337, 391 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Furthermore, the Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as it is in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

In the veteran's case, his service-connected PTSD is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities set forth at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under these criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Applying the relevant law and regulations to the facts in 
this case, the Board finds that the record presents no basis 
for assigning a higher evaluation for PTSD under applicable 
schedular criteria.  The reports of the veteran's recent VA 
psychiatric and psychological evaluations, conducted in 
January 1997, December 1998, and July 2000 (all during the 
pendency of the veteran's claim) show that his PTSD results 
in depressed mood, anxiety, chronic sleep impairment, poor 
short-term memory loss, sad mood, feelings of hopelessness, 
poor self-esteem, startle responses, angry outbursts, and 
frequent nightmares related to combat.  These symptoms, which 
are more or less consistently shown on the evaluations, are 
more nearly indicative of the level of impairment 
contemplated by the current 30 percent evaluation.  He 
apparently does not have any difficulty maintaining personal 
hygiene or basic activities of daily living.  He is oriented, 
has normal speech, and denies any panic attacks.  The 
veteran's PTSD symptoms have not worsened to the extent that 
they have significantly affected his occupational and social 
impairment.  He has problems with interpersonal relationships 
and prefers working alone, although he can tolerate working 
with others for short periods.  He does have a flattened 
affect and depressed mood; however, such findings, alone, do 
not warrant an increase in evaluation for the veteran's PTSD.  
While he has been referred for psychological counseling, he 
rarely sees a counselor and is not taking psychiatric 
medication, although he is taking Interferon for treatment of 
hepatitis C, which is unrelated to his PTSD.  

Significantly, the reports of VA psychiatric evaluations have 
included assessments as to the severity of the veteran's 
disability that are consistent with the currently assigned 30 
percent evaluation.  As noted above, the January 1997 
examiner characterized the veteran's PTSD as "severe," 
assigning a GAF score of 40 to 45.  The more recent 
psychiatric examiner assigned a GAF score of 70 in December 
1998.  The Board notes that, pursuant to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), scores 
between 41 and 50 denote that there are serious 
symptoms(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 61 and 70 denote some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but the person is generally functioning pretty well and has 
some meaningful interpersonal relationships.  As indicated 
above, it appears that some psychiatric stability has been 
maintained, even without regular therapy or prescribed 
psychiatric medication.  

Under these circumstances, the Board finds that the veteran's 
PTSD has been shown to result in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation).  As 
such, the Board must conclude that the disability meets, but 
does not exceed, the criteria for the currently assigned 30 
percent evaluation.  In the absence of clinical evidence of 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships, the criteria for the next higher, 50 
percent evaluation, simply are not met.  It follows that the 
criteria for any higher evaluation (70 or 100 percent) 
likewise are not met.  

The above determinations are based on applicable provisions 
of the VA's rating schedule.  Additionally, however, the 
Board finds that the veteran's PTSD is not shown to be so 
exceptional or unusual as to warrant an evaluation in excess 
of 30 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  Indeed, as noted above, the 
veteran is not receiving regular psychiatric therapy or 
psychiatric medication, nor has he been hospitalized for 
treatment of his PTSD.  In the absence of evidence of the 
above-mentioned factors, the Board need not remand the matter 
for compliance with the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 30 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).



ORDER

A disability evaluation in excess or 30 percent for PTSD is 
denied.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 11 -


